Case: 13-40701      Document: 00512655407         Page: 1    Date Filed: 06/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40701                        United States Court of Appeals

                                  Summary Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 6, 2014

UNITED STATES OF AMERICA,                                                 Lyle W. Cayce
                                                                               Clerk
                                                 Plaintiff-Appellee

v.

JUAN CARLOS SOLIS-VENEGAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-921-2


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Juan Carlos Solis-Venegas (Solis) pleaded guilty to one count of
possession of a firearm by an illegal alien, and he received a within-guidelines
statutory maximum sentence of 120 months in prison. In his sole argument
on appeal, Solis contends that the district court erred in imposing a 10-level
sentencing enhancement pursuant to U.S.S.G. § 2K2.1(b)(1)(E). The district
court accepted the findings of the probation officer that Solis should be held


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40701    Document: 00512655407     Page: 2   Date Filed: 06/06/2014


                                 No. 13-40701

responsible for a total of 229 firearms obtained from various straw purchasers.
Solis maintains that the information linking him to more than the 11 weapons
present at the time of his arrest came from a codefendant who the Government
conceded was not credible.      In addition, Solis asserts that because the
Government was unable to provide specific information about his role within
the firearms trafficking organization (FTO), he should not have been linked to
all the weapons purportedly obtained by it.
      We review the district court’s interpretations of the Sentencing
Guidelines de novo and review findings of fact for clear error. United States v.
Longstreet, 603 F.3d 273, 275-76 (5th Cir. 2010). The number of firearms
included within a defendant’s relevant conduct is a factual finding we review
for clear error. Id. at 278-79. Under the rules governing relevant conduct, the
district court could consider not only the acts committed, aided, or abetted by
Solis personally but also all acts or omissions of others in furtherance of the
conspiracy that were reasonably foreseeable by Solis.             See U.S.S.G.
§ 1B1.3(a)(1)(A)-(B); United States v. Rodriguez, 553 F.3d 380, 395 (5th Cir.
2008).
      A review of the information available to the court at the time of
sentencing reveals that the court could reasonably conclude that the
information about Solis provided by codefendant Juan Nunez was credible
based on corroboration, even though Nunez had previously provided false
statements about his own role in the offense. Additionally, even if the court
felt that it lacked sufficient information about Solis’s leadership role within
the FTO, it still could have concluded that all of the firearms obtained were
reasonably foreseeable to him.       See U.S.S.G. §§ 1B1.3(a)(1)(B), 3B1.1
& comment. (n.4). The court’s imposition of the 10-level enhancement was
plausible in light of the record as a whole and therefore was not clearly



                                       2
    Case: 13-40701   Document: 00512655407     Page: 3   Date Filed: 06/06/2014


                                No. 13-40701

erroneous. See Longstreet, 603 F.3d at 276. The judgment of the district court
is AFFIRMED.




                                      3